—Order unanimously affirmed without costs. Memorandum: Plaintiff Timothy M. Brown was injured when an injection mold being transported by an overhead hoist fell and struck him. Plaintiffs commenced this action alleging, inter alia, that defendant Hanes Supply, Inc. (Hanes Supply), negligently designed, manufactured, tested, inspected, sold, distributed and installed the hoist and/or its component parts. Supreme Court properly denied the motion of Hanes Supply for summary judgment dismissing the complaint against it. In support of the motion, Hanes Supply contended that plaintiffs failed to set forth sufficient proof of its negligence. Hanes Supply, however, “confuses plaintiff[s’] burden at trial with the burden of a movant to demonstrate entitlement to summary judgment” (Peters v Frontier Hot-Dip Galvanizing, 222 AD2d 1113, 1114). Here, the submissions of Hanes Supply were insufficient to demonstrate its entitlement to judgment in its favor *1041as a matter of law, and the burden therefore never shifted to plaintiffs to demonstrate the existence of a triable issue of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Peters v Frontier Hot-Dip Galvanizing, supra). (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Summary Judgment.) Present — Lawton, J. P., Hayes, Pigott, Jr., Boehm and Fallon, JJ.